Citation Nr: 0309028	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  98-08 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture and scar of left middle finger, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a nervous condition 
as secondary to the service-connected disability of left 
middle finger fracture and scar residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to April 
1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decisions rendered in December 1997 and July 
1999 by the San Juan, Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).     

A personal hearing was conducted with a hearing officer at 
the RO in June 1999.  The veteran failed to report to a 
hearing scheduled in March 2000 at the RO.  The issue of 
entitlement to an increased evaluation for residuals of a 
fracture and scar of left middle finger, currently evaluated 
as 10 percent disabling, is discussed in the REMAND section 
below.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's complaints of a nervous condition are not 
related to his service-connected left middle finger 
disability.


CONCLUSION OF LAW

1.  A nervous condition is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Secondary Service Connection for Nervous Condition

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection is warranted where the evidence shows that a 
disability is proximately due or the result of an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310(a) (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).  The Board must now determine if there 
is competent evidence to show that the claimed disability is 
in fact a secondary result of a service-connected disability.

The veteran contends that he currently suffers from residuals 
of a nervous condition as a result of his service-connected 
left middle finger disability, and that service connection 
for his psychiatric disability is appropriate.  After a 
review of the evidence, the Board finds that his contention 
is not supported by the record, and that his claim for 
service connection of a nervous condition as secondary to his 
service-connected disability must fail.

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment of a nervous condition.  
VA outpatient treatment records from January 1992 list a 
diagnosis of acute transient anxiety.  An additional 
treatment record from July 1997 shows complaints of a nervous 
condition.  The medical evidence of record, however, does not 
suggest that there is any relationship between the veteran's 
current diagnosis of anxiety and his service-connected finger 
disability. 

The Board acknowledges that the veteran asserted in a July 
1997 statement that he acquired a nervous condition due to 
his left middle finger disability.  However, the veteran has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between active military service and his current residuals of 
a nervous condition and his left middle finger disability.  
His opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between events 
incurred during service and his current complaints of a 
nervous condition due to his left middle finger disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  
In brief, the record does not show that the veteran's 
complaints of a nervous condition are proximately due to his 
service-connected left middle finger disability.  In weighing 
the competent medical evidence of record concerning the 
claimed relationship between the current psychiatric 
disability and a service-connected left middle finger 
disability, the Board concludes that the preponderance of the 
evidence is against granting the veteran's claim.  The Board 
finds that the veteran's claim for secondary service 
connection of nervous condition is not warranted.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for a nervous condition 
as secondary to the service-connected disability of left 
middle finger fracture and scar residuals.  He has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder. 

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information or evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability.  
The record must also establish that the veteran suffered an 
event, injury or disease in service or symptoms of a disease 
listed in 38 C.F.R. § 3.309 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for a presumption.  
Finally, the file must indicate that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4) (2002).  
In this case, although the medical evidence lists remote 
diagnosis of acute transient anxiety, the competent evidence 
does not indicate that the veteran's complaints of anxiety 
are in any way associated with his service-connected finger 
disability.  Consequently, based upon the evidence of record 
in this case, it is not necessary for VA to provide a medical 
examination or opinion for the veteran under 38 C.F.R. 
§ 3.159(c)(4).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
March 2002 and a Supplement Statement of the Case issued in 
April 2002, which notified him of the type of evidence 
necessary to substantiate his claim.  This document also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

Service connection for a nervous condition as secondary to 
the service-connected disability of left middle finger 
fracture and scar residuals is denied.  


REMAND

During the pendency of this appeal, the criteria for 
evaluating the veteran's left middle finger disability were 
changed.  The new regulations for rating skin disabilities, 
including scars, became effective on August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  In addition, the new 
regulations for rating ankylosis and limitation of motion of 
the hands, including ratings for finger disabilities, became 
effective on August 26, 2002.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In a precedent opinion of 
the VA Office of the General Counsel, it was held that, when 
a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000); see also DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).

The record indicates that in the May 1998 statement of the 
case as well as in the July 1999 and April 2002 supplemental 
statements of the case, the RO evaluated the veteran's 
disability from residuals of a fracture and scar of left 
middle finger using the former rating criteria.  Furthermore, 
the Board finds that a VA examination is necessary to 
properly evaluate the veteran's residuals of a fracture and 
scar of left middle finger in the context of the revised 
regulations.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who have treated the 
veteran for his service-connected left 
middle finger disability since September 
1997.  After securing the necessary 
release(s), the RO should obtain these 
records, including, but limited to, 
complete clinical and outpatient treatment 
records, notes, consultation reports, 
medications, imaging, procedures, and 
emergency room reports.      

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
assess the nature and extent of his 
service-connected residuals of a fracture 
and scar of left middle finger.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The VA examiner should 
conduct all necessary tests and studies, 
including an evaluation of the veteran's 
current left middle finger scar 
residuals.  

4.  Thereafter, the RO should 
readjudicate this claim under both the 
old and revised rating criteria.  
Consideration should be given to the 
possibility of the assignment of separate 
ratings for different disabling 
manifestations, specifically for the 
veteran's left finger scar residuals in 
this case, under Esteban v. Brown, 6 Vet 
App 259 (1994).  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

